Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         16-APR-2019
                                                         02:10 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 FREDERICK ARENSMEYER, Petitioner,

                                 vs.

 THE HONORABLE LISA M. GINOZA, THE HONORABLE ALEXA D. M. FUJISE,
      and THE HONORABLE KATHERINE G. LEONARD, Judges of the
     Intermediate Court of Appeals of the State of Hawai#i,
                        Respondent Judges,

                                 and

   NATHAN EARL AIWOHI; LEAH LEIKO AIWOHI; THE BANK OF NEW YORK
       MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE
  CERTIFICATEHOLDERS OF THE CWALT, INC., ALTERNATIVE LOAN TRUST
2006-5T2 MORTGAGE PASSTHROUGH CERTIFICATES 006-5T2; GATHER CREDIT
          UNION; AOAO OF ARRUDA ESTATES I, Respondents.


                        ORIGINAL PROCEEDING
                         (CAAP-XX-XXXXXXX)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Frederick J.

Arensmeyer’s petition for writ of mandamus, filed on March 20,

2019, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner fails to

demonstrate a lack of alternative means to seek the requested

relief.   Petitioner, therefore, is not entitled to the requested

extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action); Honolulu Adv., Inc. v. Takao, 59 Haw. 237,

241, 580 P.2d 58, 62 (1978) (a writ of mandamus, therefore, is

meant to restrain a judge of an inferior court from acting beyond

or in excess of his or her jurisdiction).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.   This disposition does not limit petitioner’s

right to seek other relief as appropriate.

          DATED: Honolulu, Hawai#i, April 16, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2